                                                                                        JUL 15 2019
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
        Plaintiff,                              )
                                                )
vs.                                             )       Criminal Action No. 4:18CR00033
                                                )
CARL RAY KENNEDY,                               )       PRETRIAL ORDER
                                                )
        Defendant.                              )

        If a Plea Agreement is going to be executed for any defendant, it is

                                            ORDERED

that same be accomplished no later than two (2) weeks prior to the trial date. Except for good

cause shown, failure of defendant to execute the Plea Agreement on or before the two weeks

prior to trial will result in loss of acceptance of responsibility.

        The Clerk is directed to send a certified copy of this Order to all counsel of record.

        ENTER this 15th day of July, 2019.



                                                s/Jackson L. Kiser
                                                SENIOR UNITED STATES DISTRICT JUDGE
